[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
In this case the plaintiff performed various electrical services for the defendant with the value of said services being $3,704.01. (Plaintiff's exhibits A through E).
The defendant is entitled to offset or credit the amount of $850.00 for a cellular phone provided to the plaintiff. (Exhibit F; signed by both parties, indicates a bottom line figure of $850.00).
Whatever agreement the defendant may have believed he had as to a barter arrangement is not corroborated in any way and appears to be a misunderstanding based on poor business practice. There was no meeting of the minds, as required in order to find a contract.
The plaintiff provided the services and materials which he billed and the work was satisfactory. He is entitled to compensation therefor. Based on the lack of evidence of any barter arrangement, with the exception of the cellular phone, the Court cannot conclude there was such an agreement between the parties.
Judgment shall enter for the plaintiff for $2,854.01, plus costs.
HON. LAWRENCE KLACZAK, JUDGE